UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6517



BRUCE L. PAJOT,

                                            Petitioner - Appellant,

          versus

P. L. HUFFMAN; ATTORNEY GENERAL OF THE COMMON-
WEALTH OF VIRGINIA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-706-R)


Submitted:   August 15, 1996              Decided:   August 21, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Bruce L. Pajot, Appellant Pro Se. Mary Elizabeth Shea, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988), amended by Antiterrorism and
Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

1214, petition. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of probable cause to appeal; to the extent that such

a certificate of appealability is required, we deny such a certifi-

cate. We dismiss the appeal on the reasoning of the district court.
Pajot v. Huffman, No. CA-95-706-R (W.D. Va. Mar. 1, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2